Case 3:16-cv-00544-MAB Document 281 Filed 08/04/20 Page 1 of 2 Page ID #6160




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 GERRY ARMBRUSTER,                          )
                                            )
                     Plaintiff,             )
                                            )
 vs.                                        )   Case No. 3:16-CV-00544-MAB
                                            )
 ILLINOIS DEPARTMENT OF                     )
 CORRECTIONS, ET AL.,                       )
                                            )
                     Defendants.

                        JUDGMENT IN A CIVIL CASE

DECISION BY COURT.

        IT IS ORDERED AND ADJUDGED that pursuant to the Order dated June 29,

2016, Defendant Illinois Department of Corrections was DISMISSED with prejudice

while Defendants Wexford Health Care, Inc., Warden Parker, and Health Administrator

Hohnsbehn were DISMISSED without prejudice (Doc. 6).

        IT IS FURTHER ORDERED AND ADJUDGED that pursuant to the Amended

complaint filed on January 13, 2017, Defendants R.J. Bennett, S. Hardin, and C. Johnson

were TERMINATED from the present matter (Doc. 58).

        IT IS FURTHER ORDERED AND ADJUDGED that pursuant to the third

Amended Complaint filed on June 5, 2018, Defendants Leanda Davis, Susan Hardin,

Rhonda J. Bennett, Lynne Johnson, Phyllis Maston, and Unknown Illinois Department of

Corrections and Wexford Health Sources, Inc. Defendants were TERMINATED (Doc.

123).

        IT IS FURTHER ORDERED AND ADJUDGED that pursuant to the Order



                                      Page 1 of 2
Case 3:16-cv-00544-MAB Document 281 Filed 08/04/20 Page 2 of 2 Page ID #6161




entered on February 12, 2019, Plaintiff’s claims against Defendant Ronald Vitale were

DISMISSED with prejudice (Doc. 210).

       IT IS FURTHER ORDERED AND ADJUDGED that pursuant to the Joint Motion

to Dismiss and the Court’s subsequent Order granting the joint motion, Defendants

Loretta Wilford and Bharat Shah were DISMISSED with prejudice on July 29, 2020

(Docs. 276, 278).

       IT IS FURTHER ORDERED AND ADJUDGED that pursuant to the joint

stipulation of dismissal by the remaining Defendant, Wexford Health Sources, Inc., and

Plaintiff Armbruster, submitted on August 3, 2020 (Doc. 279), all remaining claims have

been settled or otherwise resolved and Defendant Wexford Health Sources is

DISMISSED with prejudice from this action, each party to bear their own costs, unless

otherwise provided in the settlement documents.

       DATED: August 4, 2020

                                        MARGARET M. ROBERTIE,
                                        Clerk of Court

                                        BY: /s/ Jennifer Jones
                                           Deputy Clerk


APPROVED: /s/ Mark A. Beatty
          MARK A. BEATTY
          United States Magistrate Judge




                                      Page 2 of 2
